Citation Nr: 0318938	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 23, 1996, for a 
total disability rating due to individual unemployability, to 
include the question of entitlement to an effective date 
prior to July 1, 2002 for service connection for coronary 
artery disease.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from May 1966 to May 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and February 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In January 2000 and 
in March 2002, the Board remanded this matter to the RO for 
additional development.  The claim has been returned to the 
Board for further consideration.


FINDINGS OF FACTS

1.  On April 23, 1993, the veteran filed a claim to reopen 
the issue of entitlement to service connection for heart 
disease; a December 1993 rating decision denied reopening of 
the claim.  The veteran timely appealed that decision.

2.  On November 1, 1993, a VA physician found that the 
appellant's service connected PTSD very likely contributed to 
his development of coronary artery disease.

3.  The November 1, 1993 opinion is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for coronary 
artery disease.

4.  There is no competent evidence contrary to the November 
1, 1993 VA medical opinion.

5.  There is no competent evidence prior to the November 1, 
1993 VA medical opinion which links coronary artery disease 
to PTSD. 




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for coronary 
artery disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002). 

2.  The criteria for an effective date of November 1, 1993, 
for an award of service connection for coronary artery 
disease secondary to PTSD have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.326, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the March 2002 Board remand, the record included 
a prior non-final claim pertaining to question of entitlement 
to service connection for heart disease.  

In December 1993, the RO determined that new and material 
evidence had not been submitted with regard to that issue, 
and declined to reopen the claim.  In January 1994, the 
veteran filed a notice of disagreement, and in February 1994, 
a statement of the case was issued.  In a March 1994 VA 
medical examination report, the veteran stated that his post-
traumatic stress disorder (PTSD) symptoms continued and 
resulted in heart disease.  Upon receipt of the examination 
report by the RO this statement became a substantive appeal.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In support of his claim to reopen the appellant submitted a 
November 1, 1993 letter from Mark Tawil, M.D., a 
cardiovascular surgeon at the VA Medical Center in Asheville, 
North Carolina.  Dr. Tawil stated that after reviewing the 
appellant's chart, he determined that it was "very likely" 
that the veteran's PTSD contributed to his coronary artery 
disease.  

The March 2002 Board remand requested that the RO consider 
whether the December 1993 decision was clearly and 
unmistakably erroneous.  In a June 2002 supplemental 
statement of the case, the RO determined that the 1993 
decision was correct and that it was final.  The Board 
disagrees.

As noted above, when the RO received the March 1994 VA 
examination report, the veteran completed everything that he 
needed to do to perfect his appeal.  38 U.S.C.A. § 7105 (West 
2002).  Hence, the Board must now decide whether the VA 
physician's statement constituted new and material evidence, 
and on review, the Board finds that the November 1993 opinion 
was "so significant that it must be considered in order to 
fairly decide the merits of the claim."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  As such, the claim of 
entitlement to service connection for heart disease is 
reopened.

The Board therefore turns to whether service connection is 
warranted for heart disease secondary to PTSD, and on review 
of the evidence the undersigned finds that there is no 
competent evidence of contrary to the November 1, 1993 VA 
opinion finding that PTSD "very likely" contributed to the 
veteran's development of heart disease.  In light of the 
foregoing, and the fact that neither the RO nor the Board may 
substitute its own medical judgment, Colvin v. Derwinski, 1 
Vet. App. 171 (1991), the Board finds that service connection 
for heart disease secondary to PTSD is warranted effective 
November 1, 1993, the date of the VA cardiovascular surgeon's 
opinion.  38 C.F.R. §§ 3.310, 3.400.


ORDER

Service connection for coronary artery disease secondary to 
PTSD is granted effective from November 1, 1993.


REMAND

Since the Board has determined that entitlement to service 
connection for coronary artery disease secondary to PTSD is 
warranted effective from November 1, 1993, this case must be 
remanded for the RO to assign an appropriate rating from that 
date.  The RO must then address the issue of entitlement to 
an earlier effective date for a total disability rating due 
to individual unemployability.  In this regard, the RO is 
advised that in an April 1994 statement, the veteran's spouse 
raised the issue of the appellant being entitled to a 100 
percent rating.  In addition, in a July 1995 statement, the 
veteran himself raised the issue of entitlement to a 100 
percent rating.  

The RO is also advised that there may be outstanding Social 
Security records.  If such records exist they should be 
obtained and associated with the claims file.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
measures to obtain the veteran's Social 
Security Administration records, to 
include all supporting medical documents, 
and associate them with the claims file.

2.  The RO should rate the veteran's 
coronary artery disease from November 1, 
1993.

3.  The RO should then adjudicate the 
issue of entitlement to an earlier 
effective date for a total disability 
rating due to individual unemployability, 
with consideration of the Veterans Claims 
Assistance Act of 2000.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and then given the opportunity to 
respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



